EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Palan on July 22, 2022.

The application has been amended as follows: 

In Claim 16, line 16, change “second the” to “the second”.


Claim 26 (Currently Amended)  The piece of furniture or domestic appliance of claim 24, wherein the at least one functional unit further comprises a damping unit fastened to the self-retractor device.

Cancel Claims 29-30.


EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 9, 2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOH
July 22, 2022

/James O Hansen/Primary Examiner, Art Unit 3637